Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021, has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A pharmaceutical composition of the instant invention, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, WO2012087519 (published 06/28/2012, cited in the previous Office action), teaches pharmaceutical compositions comprising a therapeutically effective amount of a compound of Formula (I), which encompasses compound 1-1B (2-[(1R,3R,5S)-3-({5-cyclopropyl-3-[2-(trifluoromethoxy)phenyl]-1,2-oxazol-4-yl} methoxy)-8-azabicyclo[3 .2.1] octan-8-yl]-4-fluoro-1,3-benzothiazole-6-carboxylic acid, see instant specification at pages 1-7), at least one pharmaceutically acceptable excipient. Please see abstract, ¶s 0277, 0336-0339 and reference claims 1-21. However, WO2012087519 does not suggest or teach a pharmaceutical composition comprising: i) from 0.001 wt% to about 0.04 wt% of compound 1-1B; and ii) propylene glycol monolaurate.
Conclusions
Claims 39-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629